The Attorney               General of Texas
                                      September        20,     1978
JOHN L. HILL
Attorney General


                   Honorable Henry Wade                               Opinion No. H-1246
                   District Attorney
                   6th Floor, Records Building                        Re: County law library branches.
                   Dallas, Texas 75202


                   Dear Mr. Wade:

                          You have asked if the DaJlas County Commissioners Court may
                   establish a branch of the Dallas County Law Library at a location within the
                   City of Dallas other than the courthouse complex where the main library
                   collection is housed.    You also wish to know. if such branches may be
                   established withii the county at looations outside Dallas, the county seat; and
                   if county law library books might be loaned to other public libraries within
                   the county.

                         Article 1702h authorizes counties to provide for county law libraries
                   “which shall be established, maintained and operated at the county seat”
                   sec. 2.

                          In ordii    usage %nmty seat” refers not to the courthouse, but to the
                   town where the courthouse is required to be established, public records are
                   kept, courts hold their sessions, and public officers are required to reside
                   and/or keep their offices.    Pitts v. Camp County, 39 S.W.2d 608, 615 (Tex.
                   1930; Turner v. Tucker, 258 S.W. 149,151 (Tex. 1924); m               149 S.W.
810, 8R (Tex. Civ. App. - Amarillo 1912, no writ); Attorney General Gpmion
                   WW-254 (1957). The Dallas County Law Library, in our opinion, may be
                   established, operated and maintained anywhere within the City of Dallas so
                   long as it is “in a place convenient and accessible to the Judges and litigants
                   of such county.” V.T.C.S. art. 1702h, S 7.

                         We think the statute permits the commissioners court to establish
                   branches of the law library elsewhere in the county so long as such branches
                   are not in lieu of the county law library in the county seat.

                        In Attorney General Opinion G-3055 (1941) Attorney General Gerald
                   Mann considered the application of a statute that required the county free




                                                  p.    4955
Honorable Henry Wade        -   Page 2     (H-1246)



library, established pursuant to article 1677, V.T.C.S., to be located at suitable
quarters within the county seat. In relating the statutory requirement to a proposal
that a county bookmobile be operated for use in a part of the county other than the
town serving as the county seat, the opinion concluded:

           We do not think that the Commissioners’ Court of any
           county has the authority to expend funds for establishing,
           maintaining and operating a ‘bookmobile library’ in lieu of
           the regular county library which is to be established at the
           county seat. However, if the county has established, and is
           maintaining and operating a county free library at the
           county     seat   of such county,        then we think the.
           Commissioners’ Court is authorized to expend funds for
           establishing,    maintaining   and operating   a ‘bookmobile
           library’ as a branch or subdivision thereof.

See also Dancv v. Davidson, 183 S.W.2d 195 (Tex. Civ. App. - San Antonio 1944, writ
-Attorney        General Opinion O-6441 (1945). Cf. Attorney General Opinion O-
3890 (1941)(“bookmobile” not a permanent improvement).

      In our opinion, this statute empowers the commissioners court to establish a
county law library for the benefit of judges and litigants of the county. When read
with other statutes, it is broad enough to embrace the maintenance of branches in
other locations within the county convenient and accessible to litigants, and to
allow the loan of its materials to other libraries servicing such litigants, so long as
a complete collection is maintained in a place at the county seat convenient and
accessible to the judges of the county as well as to litigants.

                                     SUMMARY

           A county     may maintain branches of its law library in various
           locations    within the county for the convenience of litigants,
           and may         loan law library materials to other libraries
           servicing    such
                         .     litigants, so long as a complete law library is
           operated      m a place at the county seat convenient and
           accessible     to the judges of the county as well as to litigants.




                                              Attorney General of Texas




                                             p.   4956
Honorable Henry Wade   -   Page 3        (~-1246)



APPROVED:




DAVID M. KENDALL. First Assistant




Opinion Committee




                                    p.    4957